Name: 2008/321/EC: Commission Decision of 8 April 2008 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and under the European Agricultural Guarantee Fund (EAGF) (notified under document number C(2008) 1283)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  European Union law; NA;  economic geography;  agricultural policy
 Date Published: 2008-04-19

 19.4.2008 EN Official Journal of the European Union L 109/35 COMMISSION DECISION of 8 April 2008 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and under the European Agricultural Guarantee Fund (EAGF) (notified under document number C(2008) 1283) (Only the Czech, Danish, Dutch, English, French, German, Italian, Portuguese and Spanish texts are authentic) (2008/321/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed Community rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section and the European Agricultural Guarantee Fund, hereinafter referred to as EAGF. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section and the EAGF should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 15 December 2007 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section or under the EAGF shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria and the Portuguese Republic. Done at Brussels, 8 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 1437/2007 (OJ L 322, 7.12.2007, p. 1). ANNEX Budget item 6701 MS Measure FY Reason for correction Type % Currency Amount Deductions already made Financial impact AT Financial audit  Overshooting 2004 Overshooting of financial ceilings one-off EUR 61 104,20 0,00 61 104,20 TOTAL AT 61 104,20 0,00 61 104,20 CZ Financial audit  Overshooting 2006 Overshooting of financial ceilings one-off CZK  358 046,95 0,00  358 046,95 TOTAL CZ  358 046,95 0,00  358 046,95 DE RD guarantee accompanying measuress 2003 Overshooting of ceilings one-off EUR 4 256 495,00 0,00 4 256 495,00 DE Financial audit  Late payments 2006 Late payments one-off EUR 80 851,39 80 851,39 0,00 TOTAL DE 4 337 346,39 80 851,39 4 256 495,00 DK Milk powder for casein 2002 Non-respect of all requirements concerning production process one-off DKK 8 915,00 0,00 8 915,00 DK Milk powder for casein 2003 Non-respect of all requirements concerning production process one-off DKK  157 528,05 0,00  157 528,05 DK Milk powder for casein 2004 Non-respect of all requirements concerning production process one-off DKK 98 154,15 0,00 98 154,15 TOTAL DK  264 597,20 0,00  264 597,20 ES Certification 2004 Non-recovered debts one-off EUR 1 882 525,15 0,00 1 882 525,15 ES Fruit and veg  Bananas 2004 Weaknesses (frequence and sampling) in second level quality controls flat rate 2,00 EUR  948 158,64 0,00  948 158,64 ES Fruit and veg  Bananas 2005 Weaknesses (frequence and sampling) in second level quality controls flat rate 2,00 EUR 1 394 194,02 0,00 1 394 194,02 ES Fruit and veg  Bananas 2006 Weaknesses (frequence and sampling) in second level quality controls flat rate 2,00 EUR  406 510,05 0,00  406 510,05 ES Wine Distillation 2003 Weaknesses in the control of the prohibition of any vine plantations flat rate 10,00 EUR 25 824 435,94 0,00 25 824 435,94 ES Wine Distillation 2004 Weaknesses in the control of the prohibition of any vine plantations flat rate 10,00 EUR 29 124 759,86 0,00 29 124 759,86 TOTAL ES 59 580 583,66 0,00 59 580 583,66 FR Fruit and veg  Bananas 2004 Non-respect of certain recognition criteria by producer organisations flat rate 5,00 EUR  780,11  780,11 FR Fruit and veg  Bananas 2005 Non-respect of certain recognition criteria by producer organisations flat rate 5,00 EUR 4 958 177,57 0,00 4 958 177,57 FR Fruit and veg  Bananas 2006 Non-respect of certain recognition criteria by producer organisations flat rate 5,00 EUR 2 263 498,77 0,00 2 263 498,77 FR Fruit and veg  Bananas 2007 Non-respect of certain recognition criteria by producer organisations flat rate 5,00 EUR 3 775 871,38 0,00 3 775 871,38 FR Public storage of sugar 2005 Ineligible quantity declared one-off EUR  535 626,90 0,00  535 626,90 FR Public storage of sugar 2006 Ineligible quantity declared one-off EUR 475 793,12 0,00 475 793,12 FR Tobacco premiums 2004 Non-aplication of sanctions one-off EUR 9 947,35 0,00 9 947,35 FR Tobacco premiums 2005 Non-aplication of sanctions one-off EUR 38 983,31 0,00 38 983,31 FR Tobacco premiums 2006 Non-aplication of sanctions one-off EUR 85 816,53 0,00 85 816,53 TOTAL FR 11 192 908,80 0,00 11 192 908,80 IE Milk powder for casein 2003 Weaknesses in sampling procedure of production batches flat rate 2,00 EUR  209 164,22 0,00  209 164,22 IE Milk powder for casein 2004 Weaknesses in sampling procedure of production batches flat rate 2,00 EUR  423 850,43 0,00  423 850,43 IE Milk powder for casein 2005 Weaknesses in sampling procedure of production batches flat rate 2,00 EUR  131 507,65 0,00  131 507,65 TOTAL IE  764 522,30 0,00  764 522,30 IT Export refunds 2003 Lack of information about physical checks flat rate 5,00 EUR 30 905,27 0,00 30 905,27 IT Financial audit  Late payments 2004 Late payments one-off EUR  308 289,90 0,00  308 289,90 IT RD guarantee accompanying measuress 2003 Administrative checks not carried out exhaustively in breach of Article 68 of Regulation (EC) No 817/2004; on-the-spot checks not satisfactory flat rate 5,00 EUR  428 284,00 0,00  428 284,00 IT RD guarantee accompanying measuress 2003 On-the-spot checks carried out too late in breach of Article 61 of Regulation (EC) No 445/2002 flat rate 5,00 EUR 2 985 884,00 0,00 2 985 884,00 IT RD guarantee accompanying measuress 2004 Administrative checks not carried out exhaustively in breach of Article 68 of Regulation (EC) No 817/2004; on-the-spot checks not satisfactory flat rate 5,00 EUR  754 180,00 0,00  754 180,00 IT RD guarantee accompanying measuress 2004 On-the-spot checks carried out too late in breach of Article 61 of Regulation (EC) No 445/2002 flat rate 5,00 EUR 32 396,00 0,00 32 396,00 IT RD guarantee accompanying measuress 2005 On-the-spot checks carried out too late in breach of Article 61 of Regulation (EC) No 445/2002 flat rate 5,00 EUR 54 645,00 0,00 54 645,00 IT RD guarantee accompanying measuress 2006 On-the-spot checks carried out too late in breach of Article 61 of Regulation (EC) No 445/2002 flat rate 5,00 EUR 58 709,00 0,00 58 709,00 TOTAL IT 4 653 293,17 0,00 4 653 293,17 LU Financial audit  Late payments 2006 Late payments one-off EUR 0,00 14 516,49 14 516,49 LU Financial audit  Overshooting 2006 Overshooting of financial ceilings one-off EUR 1 107 241,81 1 107 241,81 0,00 LU RD guarantee accompanying measuress 2004 Weaknesses in the main and secondary controls flat rate 5,00 EUR  484 845,00 0,00  484 845,00 LU RD guarantee accompanying measuress 2005 Weaknesses in the main and secondary controls flat rate 5,00 EUR  479 643,00 0,00  479 643,00 TOTAL LU 2 071 729,81 1 121 758,30  949 971,51 NL Financial audit  Overshooting 2005 Overshooting of financial ceilings one-off EUR 7 905,99 0,00 7 905,99 TOTAL NL 7 905,99 0,00 7 905,99 PT Financial audit  Overshooting 2006 Overshooting of financial ceilings one-off EUR  271 398,38 0,00  271 398,38 TOTAL PT  271 398,38 0,00  271 398,38